Citation Nr: 1039301	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-25 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.   Entitlement to an increased rating for diabetes mellitus 
with retinopathy, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection, to include on a secondary 
basis, for right hand disability, claimed as diabetic hand 
syndrome.

3.  Entitlement to service connection, to include on a secondary 
basis, for left hand disability, claimed as diabetic hand 
syndrome.

4.  Entitlement to service connection, to include on a secondary 
basis, for eye disability other than retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, and from an August 2005 rating decision by the RO in 
Honolulu, Hawaii.

The record reflects that the RO developed the right and left hand 
disorder claims as ones for carpal tunnel syndrome.  The evidence 
is conflicting as to whether the Veteran has carpal tunnel 
syndrome, but does show that his hand problems have been 
attributed to several disorders, most prominently diabetic hand 
syndrome.   The Veteran himself has made clear that he is not 
seeking service connection for carpal tunnel syndrome in 
particular, but rather for the disorders affecting his hands, 
regardless of the diagnostic label.  For this reason, the Board 
has recharacterized the hand issues to better reflect the 
Veteran's contentions.  See generally, Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

An August 1995 rating action denied service connection for vision 
loss.  The RO thereafter granted service connection for diabetic 
retinopathy.  The current claim for eye disability involves a 
disorder manifested by recurrent hemorrhaging.  Given that the 
current claim is based upon an eye disorder that is distinct from 
the previously denied vision loss, the Board finds that the 
current claim is an original one.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008). 

The issues of service connection for right and left hand 
disabilities are addressed in the instant action.  The remaining 
issues listed on the title page are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has right hand disability that was caused by his 
service-connected diabetes mellitus.

2.  The Veteran has left hand disability that was caused by his 
service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The Veteran's right hand disability is proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  


2.   The Veteran's left hand disability is proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA 
has certain duties to notify and assist the Veteran in his 
appeal.  Given, however, the favorable actions taken hereinbelow, 
further discussion explaining how VA complied with those laws is 
unnecessary.  The Board notes in passing that the RO advised the 
Veteran in March 2006 of the information and evidence necessary 
to substantiate the initial rating assigned and the effective 
date for the grant of service connection in the event his claims 
were successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence 
of an organic disease of the nervous system during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.307, 3.309 (2010).

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects). 

Service treatment records show that at discharge, the Veteran 
reported right hand pain of uncertain etiology.  

In December 1995, the Veteran informed VA that he was 
experiencing pain in both hands, along with loss of grip 
strength.

The post-service medical records on file, which cover the period 
from 1995 through February 2010, show that beginning in 2004, the 
Veteran was evaluated for bilateral hand complaints.  
Electrodiagnostic studies that year demonstrated findings 
consistent with mild right carpal tunnel syndrome and moderate 
carpal tunnel syndrome.  Subsequent entries document that his 
complaints were considered to represent diabetic hand syndrome 
manifested variously by tenosynovitis, neuropathy, and carpal 
tunnel syndrome.  In June 2009, diagnostic studies revealed 
findings consistent with either bilateral carpal tunnel syndrome 
or with distal neuropathy.  A September 2009 orthopedic clinic 
entry notes the Veteran's hand complaints, and indicates that 
after evaluation, the Veteran was believed to have peripheral 
neuropathy from his diabetes, as well as stenosing tenosynovitis.  
A February 2010 rheumatology clinic entry indicates that the 
Veteran has diabetic hand syndrome, with recurring tenosynovitis 
and trigger finger in multiple digits, and with severe carpal 
tunnel syndrome and diabetic neuropathy.

On file is a March 2006 opinion by a VA physician, which 
purportedly is an addendum to a June 2004 VA examination.  The 
physician indicated that she was unable to resolve whether the 
Veteran's "Dupuytren's contracture, tenosynovitis with trigger 
finger and carpal tunnel syndrome" was a result of diabetes 
mellitus without resorting to mere speculation.

The Veteran attended a VA examination in August 2007.  He 
reported that his hand problems originated in service.  The 
examiner noted that past studies were interpreted to show 
bilateral carpal tunnel syndrome, but that his review of the data 
from the studies did not tend to support that diagnosis.  The 
examiner concluded that the symptoms instead suggested the likely 
presence of a low grade diabetic neuropathy and a rheumatologic 
condition.  

The record shows that although he complained of hand problems 
shortly after service, the Veteran did not thereafter report any 
such problems until almost 10 years later.  Nor does the medical 
evidence show that a right or left hand disorder originated in 
service.

The record does show, however, that the current right and left 
hand disorders were caused by service connected diabetes 
mellitus.  In this regard, the treatment records, while at times 
varying in the precise diagnoses attributable to the hand 
complaints, consistently note that the Veteran has a form of 
diabetic hand syndrome accounting for the symptoms.  The most 
recent rheumatology clinic entry in particular specifically 
attributes the right and left hand disorders to a diabetic hand 
syndrome.  The August 2007 examiner, although unconvinced of the 
presence of carpal tunnel syndrome, nevertheless concluded that 
the Veteran likely had a low grade diabetic neuropathy accounting 
for his hand symptoms.

The Board notes that although the March 2006 VA physician 
concluded that the etiology of the hand disorders could not be 
determined without resorting to mere speculation, the physician 
did not provide a rationale to illuminate why she was unable to 
determine the etiology.  Given that neither the Veteran's 
treating clinicians nor the August 2007 examiner appear to have 
had any such difficulties in identifying a responsible diabetic 
disease process, the Board finds that the March 2006 VA 
physician's determination lacks any probative value.

In short, the competent evidence shows that the Veteran's right 
and left hand disorders were caused by a diabetes-induced disease 
process, namely a diabetic hand syndrome.  There is no medical 
opinion of any probative value to the contrary.  As the evidence 
consequently is at least in equipoise, the Board finds that 
service connection is warranted for the right and left hand 
disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for right hand disability is 
granted.

Entitlement to service connection for left hand disability is 
granted.



REMAND

The Veteran contends that the evaluation currently assigned his 
diabetes mellitus does not accurately reflect the severity of the 
disorder.  He also contends that he experienced bleeding from the 
eyes in service and periodically since that time, and suggests 
some contribution to this eye disorder from his service connected 
diabetes.

Turning first to the increased rating issue, the Veteran's 
diabetes mellitus is currently evaluated as 20 percent disabling.  
The criteria for that level of disability specify that the 
diabetes must require insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  The next higher rating 
of 40 percent specifies that the diabetes must require insulin, 
restricted diet, and regulation of activities.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 7913 (2010).

The Veteran attended a VA examination in July 2007.  The examiner 
noted that the Veteran had a history of ketoacidosis episodes, 
but not any within the past ten years.  The Veteran was noted to 
use insulin.  The examiner made a reference to the Veteran 
tolerating an oral diet.  As to regulation of activities, the 
examiner noted contradictory statements by the Veteran, in that 
the Veteran reported no restriction in activities (explaining he 
could walk up to 2 miles) but also alleged there was a limitation 
in his routine daily activities along with incapacitating 
episodes.  Notably, the examiner did not himself attempt to offer 
an opinion as to the need for regulation of activities.  In 
short, the examiner did not provide the findings necessary to 
determine if the Veteran's diabetes mellitus warrants a higher 
rating.  The Board consequently finds that remand is required to 
provide the Veteran with an adequate examination.

The Veteran seeks service connection for an eye disorder other 
than retinopathy.  The record reflects that he was scheduled for 
an ophthalmological examination in connection with his July 2007 
examination, but that he failed to report.  Given, however, that 
the Board is remanding the diabetes claim, which includes the 
question of the severity of his retinopathy, the Board will allow 
the Veteran one more opportunity to appear for examination.  He 
is advised, however, that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board also notes that a June 2003 correspondence by the RO 
indicates the Veteran was at that time receiving vocational 
rehabilitation benefits.  The Board is of the opinion that the 
Veteran's VA vocational rehabilitation folder is potentially 
relevant to the increased rating issue, and should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the Veteran's VA 
Vocational Rehabilitation folder and 
associated it with the claims files. 

2.  Thereafter, the RO should also arrange 
for the Veteran to undergo a VA examination 
to determine the nature and severity of the 
Veteran's diabetes mellitus.  All indicated 
studies should be conducted, and all 
findings should be reported in detail.  The 
examiner is specifically request to provide 
an opinion as to whether the Veteran's 
diabetes requires a restricted diet, and 
whether the diabetes medically requires 
regulation of activities (i.e. avoidance of 
strenuous occupational and recreational 
activities).  The rationale for any 
opinions should be provided.  The Veteran's 
claims files must be made available to the 
examiner for review. 

3.  The RO should also arrange for the 
Veteran to undergo a VA examination to 
determine the nature and severity of the 
Veteran's diabetic retinopathy; and the 
nature, extent and etiology of the any eye 
disability other than retinopathy.  All 
indicated studies should be conducted, and 
all findings should be reported in detail.  
With respect to any eye disability other 
than retinopathy identified, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that such eye disability is 
etiologically related to the Veteran's 
period of active service, or was caused or 
chronically worsened by the service 
connected diabetes mellitus.  The rationale 
for any opinions should be provided.  The 
Veteran's claims files must be made 
available to the examiner for review. 

4.  The RO should then prepare a new rating 
decision and readjudicate the issues 
remaining on appeal.  If the benefits 
sought on appeal are not granted in full 
the RO must issue a supplemental statement 
of the case, and provide the appellant and 
his representative an opportunity to 
respond.

After the Veteran has been given an opportunity to respond to the 
supplemental statement of the case and the period for submission 
of additional information or evidence set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002) has expired, if applicable, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the RO.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


